Cole, J".
We do not know upon what ground the plaintiff expects to reverse this judgment. It appears that his personal property was seized and sold by the defendant, as town treasurer, for the payment of a tax assessed against a lot which the plaintiff had occupied for twelve or fifteen years, and had paid the taxes thereon. We infer from something in the bill of exceptions, that the plaintiff resisted the payment of the tax because he did not own the land, or that the title was in the *365Eox and Wisconsin Railroad Company. Our statute provides tbat land owned by one person and occupied by another may be assessed in the name of the owner or occupant. Section 6, cbap. 18, R. S.
Besides, tbe officer was undoubtedly protected by bis tax warrant, being fair and regular on its face. Sprague v. Birchard, 1 Wis. 457; 2 Phill. Ev. (3d vol. ed. Cowen, Hill & Edwards’ notes), p. 136, and note 293, pp. 152, 153. We do not understand that any objection was taken to the process, that it was not fair and legal on its face; and it was, therefore, a justification to the defendant.
By the Oourt. — The judgment of the circuit court is affirmed.